Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1 – 21, 24 are pending.
Any references to applicant’s specification are made by way of applicant’s U.S. pre-grant printed patent publication.

Election/Restrictions

Claims 6 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/21.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5, 7 – 15, 17 – 21 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rajadurai, US 2016/0205550 A1.

Regarding claim 1, Rajadurai discloses:
receiving, at a network element, a message from a management entity (e.g. Rajadurai, par. 160).  Herein, a “network element” (i.e. which may be interpreted as one of either a UE or AuC) may receive a “message” (i.e. either an AMF comprising a network access class identifier or a data request message comprising a radio access class identifier) from a “management entity” [i.e. eNodeB/local EPC]).
determining, at the network element, a class of a radio network to which the management entity belongs (e.g. Rajadurai, par. 160, 79-88, 90, 91, 99, 100).  Herein, either the UE or AuC may use the received message to identify the access class of the radio network supported by the IOPs enabled “management entity” (i.e. eNodeB/local EPC).
selecting a function for generating an authentication key based on the determined class (e.g. Rajadurai, par. 61, 67, 160, 172; fig. 8a).  Herein, either a UE or  
and generating the authentication key using the selected function (e.g. Rajadurai, par. 160, 161).  Herein, either the UE or AuC generates the “authentication key” (for example, but not limited to, an AV or AUTN). 

Regarding claim 2, Rajadurai discloses:
wherein the class of the radio network is determined based on a network identifier of the radio network included in the message (e.g. Rajadurai, par. 160, 79 - 88). 

Regarding claim 3, Rajadurai discloses:
wherein the class of the radio network includes at least a first class of a standard radio network (e.g. Rajadurai, par. 80) and a second class of at least one local radio network (e.g. Rajadurai, par. 81-87). 

Regarding claim 4, Rajadurai discloses:
wherein the management entity is a macro management entity of the standard radio network  or a local management entity of a local radio network including an isolated radio network (e.g. Rajadurai, par. 6-8; fig. 1a:104, 106, 108). Herein, the eNodeB may operate in either a standard, “macro” mode or a special, “local” mode.  Thus, the “management entity” may be either a macro management entity or local management entity.

Regarding claim 5, Rajadurai discloses:
wherein the authentication key for the first class of radio network and for each of the at least one second class of the local radio network is generated using a different function (e.g. Rajadurai, fig. 8a, 8b).  The examiner notes that the different and distinctly  randomized values for each key derivation results in a “different function”.  The examiner points to the applicant’s own disclosure (e.g. see par. 123, 124) wherein the applicant essentially shows that a different function is achieved by using different values.

Regarding claim 7, Rajadurai discloses:
wherein the network element is a user equipment, and the message received from the management entity is a user authentication request (e.g. Rajadurai, par. 158, 160, 164, 165). 

Regarding claim 8, Rajadurai discloses:
wherein the user authentication request includes an authentication token generated by a server (e.g. “local EPC”), and the method further comprises constructing an authentication response based on the generated authentication key and the authentication token, and transmitting the constructed authentication response to the management entity (e.g. Rajadurai, par. 57, 161). 



wherein the management entity compares the authentication response with an expected authentication response generated by the server (e.g. Rajadurai, par. 57, 160).

Regarding claim 10, Rajadurai discloses:
wherein a communication between the user equipment and the management entity is prohibited, if the authentication response received from the user equipment and the expected authentication response generated by the server do not coincide. (e.g. Rajadurai, par. 153, 154, 181-185 – successful authentication is required).

Regarding claims 11 – 15, 17 – 21 and 24, they are apparatus and program claims essentially corresponding to the above claims, and they are rejected, at least for the same reasons.  Furthermore, regarding claim 11, Rajadurai discloses:
An apparatus for use in a network element, comprising: at least one processor, and at least one memory for storing instructions to be executed by the processor (e.g. Rajadurai, par. 231-233).  

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
See Notice of References Cited.	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFERY L WILLIAMS/           Primary Examiner, Art Unit 2495